Title: From George Washington to Elias Boudinot, 2 October 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Rocky hill 2 Octr 1783
                        
                        I do myself the honor to transmit your Excellency the Copy of a Letter I have received from Colonel Kosciusko
                            on the subject of his promotion.
                        The general promotion now before Congress, should it take place, would have included him—but this does not
                            seem to be his wish—as a Foreigner I suppose a particular promotion would be more consonant to his views and interest—and
                            from my knowledge of his Merit and services, and the concurrent testimony of all who know him I cannot but recommend him
                            as deserving the favor of Congress. With great respect I have the honor to be Sir Your Excellencys Most Obedient humle
                            servt
                        
                            Go: Washington
                        
                    